Per Curiam.
The Supreme Court on certiorari (Hawes v. Nashville, Chattanooga & St. Louis R. Co., 223 Ga. 527 (156 SE2d 455) having reversed the judgment of this court (115 Ga. App. 370 (154 SE2d 717)), the judgment of this court is vacated and the judgment of the Supreme Court is made the judgment of this court. Accordingly, the trial court erred in holding that the assessment of taxes against -the Nashville, Chattanooga & St. Louis Railway Co. for deficiencies in income taxes for the years 1942, 1943 and 1944 was barred by the statute of limitation applicable to such taxes, and in rendering judgment on said issue in favor of the Nashville, Chattanooga & St. Louis Railway Co. Said judgment of the trial court is reversed.

Judgment reversed.


Felton, C. J., Pannell and Whitman, JJ., concur.

Hansell, Post, Brandon & Dorsey, Charles E. Watkins, Jr., John H. Boman, Jr., for appellee.